Citation Nr: 1029918	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1981 to October 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

As is discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with various 
mental conditions.  This appeal is expanded from the Veteran's 
original claim to include all acquired psychiatric disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder.

The Veteran has asserted that he began experiencing symptoms 
during service, which were exacerbated by arguments with his 
superior.  See June 2001 Psychiatric Evaluation.  The Board finds 
that a remand is necessary to obtain the Veteran's personnel 
records.

Additionally, post-service treatment records indicate varying 
psychological diagnoses, such as bipolar disorder and major 
depressive disorder.  See VA outpatient April 2005 note.  As the 
record contains numerous diagnoses of various mental conditions 
and an opinion has not yet been obtained regarding whether those 
diagnoses are as likely as not related to the Veteran's active 
service, the Board finds that a remand for an additional 
examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  First, obtain and associate the 
Veteran's personnel file with the claims 
folder.

2.  After the personnel file has been 
obtained, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
must be made available reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed, 
including service treatment and personnel 
records.  

The examiner should specifically offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any psychiatric 
disorder currently demonstrated is related 
to the Veteran's military service, to any 
psychiatric disorder diagnosed during 
service or developed within one year of 
his discharge from service.  In doing so, 
the examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  The examiner must provide 
the rationale for the opinions provided, 
in a legible report.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


